DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/15/2021 (two IDS) are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figure 13 appears to be a color photograph which is not acceptable per 37 CFR 1.84(b) (see below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:
-Paragraph 0002 recites “such as a nailers and staplers” but this should instead be “such as nailers and staplers”.
- Paragraph 0074 recites “adjustment plate 112” but this should instead be “adjustment screw 112”.


Claim Objections
Claims 1, 4-6, 14 and 15 are objected to because of the following informalities:  
-Claim 1, lines 15-16 recite “an inner surface with a threaded section adjacent to an unthreaded section along the central axis;” but this would be better recited as “an inner surface with a threaded section adjacent to an unthreaded section of the inner surface along the central axis;” as it appears Applicant is referring to the inner surface with reference to both the threaded and unthreaded sections, however, Examiner notes that in the event that Applicant is not referring to the inner surface with the “unthreaded section”, the scope of the claim changes and the application of prior art compared to the claimed invention would substantially change.
-Claim 1, line 22, “the nose” should instead be “the nose portion”.
-Claim 4, line 3 “the nosepiece.” should instead be “the nosepiece assembly.”.
-Claim 5, lines 1 and 2, “the diameter of the head portion” and “the diameter of the unthreaded section” should instead be “a diameter of the head portion” and “a diameter of the unthreaded section”, respectively.
-Claim 6, lines 1-2, “the diameter of the threaded section” should instead be “a diameter of the threaded section”.
-Claim 14, line 2, “the end of the shank portion” should instead be “an end of the shank portion”.
-Similarly to Claim 1, Claim 15, lines 3-4 recite “an inner surface with a threaded section adjacent to an unthreaded section along the central axis” but this would be better recited as “an inner surface with a threaded section adjacent to an unthreaded section of the inner surface along the central axis”.
-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reference between the door and door plate of the fastening tool and the depth adjustment mechanism (see further details below and in the 112(b) rejection), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding Claim 15, although features of the fastening tool are not viewed as essential to be positively claimed, the intended relationships between the portions of the fastening tool and the physical structures of the “depth adjustment mechanism” should be claimed. Such relationships are outlined in the 112(b) rejection of Claim 15 below. As explained below, with reference to the specification, Paragraph [0009] describes the screw is “operatively engaging the door plate” such that in Paragraph [0010], “rotational movement of the depth adjustment wheel effects a relative axial movement of the adjustment screw and longitudinal movement of the door with respect to the nose to increase and decrease the depth”. Paragraph [0069] further describes the adjustment function and Paragraph [0076] further describes the interaction between the “screw 112” and the “door plate 48” to provide such depth adjustments. In conclusion, it can be readily concluded that in order to perform the “depth adjustment” function implied by the language of Claim 15, the intended connections between the fastening tool and the “depth adjustment mechanism” are viewed as essential features in order to practice the invention. 
It can be reasonably assumed that Applicant regards the “depth adjustment mechanism” of a fastening tool as the invention, however, in order to perform any form of depth adjustment in a tool, reference to other portions of the tool (i.e. the door and nose portion) in which the positional relationships thereof change the actual depth of the fastener should be made within the claim in order to practice the invention and readily understand how a wheel and a screw, as claimed, can readily perform a “depth adjustment”. See MPEP § 2172.01 for reference.
Claims 16-18 are dependent on Claim 15 and do not obviate the issues outlined above and therefore are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, line 3 recites “to retain the depth adjustment wheel in a desired rotational position”, however, this limitation renders the claim indefinite as it is unclear as to what Applicant is referring to by the term “desired” and what “desired rotational position” is intending to encompass. 
Regarding Claim 17, the claim recites the same limitation as Claim 10 as outlined above and therefore, is rendered indefinite for the same reasons as outlined. 
Regarding Claim 14, lines 1-2 recite “a substantially circumferential notch”. This limitation renders the claim indefinite as it is unclear as to what “substantially circumferential” is intending to encompass. It is noted that while the phrase is recited within the specification, the specification does not provide clarity on the intended bounds of such a phrase. Therefore, it is unclear as to what deviations from “circumferential” the phrase “substantially circumferential” is intending to encompass. 
Regarding Claim 15, the claim is viewed as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.  In this particular instance, the claim recites “a depth adjustment mechanism for a fastening tool”, wherein the mechanism includes “a depth adjustment wheel” and “an adjustment screw”, however, in view of the specification the intended connection to the other structures of the tool must be claimed in order for the structures to perform the “depth adjustment” and therefore such intended connections/relationships should be included within the claim, as otherwise, the “depth adjustment mechanism” is merely any form of wheel and internal screw with the claimed structural features.
Note that Paragraph [0009] describes the screw is “operatively engaging the door plate” such that in Paragraph [0010], “rotational movement of the depth adjustment wheel effects a relative axial movement of the adjustment screw and longitudinal movement of the door with respect to the nose to increase and decrease the depth”. Paragraph [0069] further describes the adjustment function and Paragraph [0076] further describes the interaction between the “screw 112” and the “door plate 48” to provide such depth adjustments. In conclusion, it can be readily concluded that in order to perform the “depth adjustment” function implied by the language of Claim 15, the intended connections between the fastening tool and the “depth adjustment mechanism” are viewed as essential features. 
 The omitted structural cooperative relationships, which are similarly recited in Claim 1, are:
-“the depth adjustment mechanism configured to be mounted on a door of a nosepiece assembly of the fastening tool, wherein the door is slidably connected to a nose portion of the fastening tool by a door plate”
-“wherein the adjustment screw operatively engages the door plate”
-“wherein a rotational movement of the depth adjustment wheel effects a relative axial movement of the adjustment screw [as currently recited] and longitudinal movement of the door with respect to the nose to increase and decrease the depth that a fastener is driven into a workpiece”.
It can be reasonably assumed that Applicant regards the “depth adjustment mechanism” of a fastening tool as the invention, however, in order to perform any form of depth adjustment in a tool, reference to other portions of the tool (i.e. the door and nose portion) in which the positional relationships thereof change the actual depth of the fastener should be made within the claim in order to practice the invention. Again, see MPEP § 2172.01.
Claims 11, 12, 16 and 18 are also ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ronn (US Patent 5,839,638-cited in IDS), in view of Tachihara (US PGPUB 2004/0238593).
Regarding Claim 1, Ronn discloses a fastening tool (10; Figure 1) comprising:
a housing (20); 
a nosepiece assembly (100, 110 including bracket 210; Figures 1 and 2) connected to the housing (20), the nosepiece assembly including a nose portion (nose piece 100) having a longitudinal body (i.e. back plate 150 and/or front plate 160 as shown in Figures 1-3), a door (arm 130 and tip 119 portions of contacting element 110; see Figures 2-3) slidably connected to the nose portion (100) by a door plate (bracket 210; see Col 4, lines 10-12 and Col 8, line 63 through Col 9, line 6), the door (130, 119) being biased toward the housing (20; via resilient ring 250 (per Col 7, lines 41-46) which is compressed and therefore will apply a biasing force to both the bracket 210 in a direction away from housing 20 and a biasing force to the wheel 240 towards the housing and since the wheel is engaged with the door 130,119 via link 140, the door will be biased towards the housing 20) , and a fastener drive track (102) defined between the door (i.e. 120 formed by 110) and the nose portion (100; see Figure 5); 
a magazine assembly (40) for feeding fasteners successively to the fastener drive track (102) of the nosepiece assembly (100, 110, 210; see abstract; Col 5, lines 26-30); 
an engine carried by the housing (20) and configured to drive a fastener along a drive axis (along 102) out of the fastener drive track (102) and into a workpiece through successive operating cycles each including a drive stroke and a return stroke (see Col 5, lines 34-36 which discloses pneumatic or combustion drives which can be readily assumed to be within the housing which will drive a driver blade; see abstract); and  
a depth adjustment mechanism (200 including link 140; Figure 2) mounted on the door (130, 119 via link 140), the depth adjustment mechanism (200) including: 
a depth adjustment wheel (240) rotatable about a central axis that extends through the depth adjustment wheel (240) and having an inner surface with a threaded section (See Col 7, lines 39-56 and Col 8, lines 43-47 which clearly indicate that rotation of the wheel 240, axially translates the screw portion 142 of 140 and therefore, it can be reasonably assumed that the wheel 240 comprises an inner threaded section); and 
an adjustment screw (link 140 including threaded portion 142) extending through the depth adjustment wheel (240; Col 7, lines 39-41) and operatively engaging the door plate (210 via fingers 220, 230; Col 7, lines 28-38), the adjustment screw (140) having a head portion (portion of 140 including 143 proximally of 143; Figure 2) and a shank portion (142 between 143 and 144) that includes a threaded part (142) that engages the threaded section of the depth adjustment wheel (240), so that a rotational movement of the depth adjustment wheel (240) effects a relative axial movement of the adjustment screw (140) and longitudinal movement of the door (130, 119) with respect to the nose portion (100) to increase and decrease the depth that a fastener is driven into a workpiece (See Col 7, lines 39-56 and Col 8, lines 43-47).

However, Ronn fails to explicitly disclose that the inner surface of the wheel comprises an unthreaded section along the central axis and adjacent to the threaded section. 
Attention can be brought to the teachings of Tachihara which includes another fastening tool (Figure 1) which also includes a depth adjustment mechanism (Figure 3) including an adjustment wheel (6) and an adjustment screw (of 16; see Figure 3) wherein the screw (of 16) engages a threaded section (29) of the wheel (6) such that as the wheel rotates, axial displacement between the wheel (6) and the screw (of 16) is obtained and wherein the threaded section (29) of the inner surface of the wheel (6) is adjacent to an unthreaded section (see “Annotated View of Figure 6” below)

    PNG
    media_image1.png
    529
    410
    media_image1.png
    Greyscale

Annotated View of Figure 6
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an unthreaded section adjacent to the threaded section as taught by Tachihara into the adjustment wheel of Ronn. By modifying Ronn in this manner, the alignment of the screw with the wheel can be properly attained as the screw will not need to be immediately threaded into the wheel upon insertion. Further, insertion of the screw can be obtained with further ease as exact alignment is not initially required. 
  
Regarding Claim 2, Ronn, as modified, discloses the depth adjustment mechanism (200 including link 140) is axially movable relative to the nose portion (100) during depth adjusting movement of the adjustment screw (140; See Col 7, lines 39-56).  

Regarding Claim 5, Ronn, as modified, discloses the diameter of the head portion (143) of the adjustment screw (140) is greater than the diameter of the shank portion (142; as clearly shown in Figure 2).  

Regarding Claim 6, Ronn, as modified, discloses the diameter of the threaded section of the depth adjustment wheel (240) is smaller than the diameter of the unthreaded section (see “Annotated View of Figure 6” of Tachihara above) to limit axial movement of the adjustment screw (140) within the depth adjustment wheel (240; note that the dimensions of the wheel 240 inner surface is readily set such that the head portions 143, 144 would not be readily capable of moving through the inner surface and therefore, the inner surface of the wheel, as modified, is capable of limiting the movement of the screw, note that although the wheel is disclosed as between the finger portions 220, 230 of the bracket 210, the wheel is still capable of limiting the movement when considering the wheel dimensions in view of the link/screw structure).  

Regarding Claim 8, Ronn, as modified, discloses the shank portion (of 140) further comprises an unthreaded part (i.e. “grooves” for attachments of 143, 144; see Col 8, lines 36-39).  

Regarding Claim 9, Ronn, as modified, discloses the threaded part (142) of the shank portion (of 140) is disposed between the head portion (143) and the unthreaded part (groove associated with 144; see Col 8, lines 36-39).

Alternatively regarding Claims 8 and 9, assuming arguendo that the “grooves” disclosed cannot be viewed as an unthreaded portion, which Examiner does not concede to, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have incorporated an unthreaded part such that the threaded part is disposed between the head portion and the unthreaded part because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with screw and wheel arrangement of Ronn because the relative movement of the wheel and screw will be achieved. Therefore, it would have been an obvious matter of design choice to modify Ronn to obtain the invention as specified in the claims. Further note that by incorporating an unthreaded part at an end opposite of the head portion, the screw will require less machining as the entirety of the screw does not need to be threaded if it is not engaging the wheel. 
 
Regarding Claim 10, Ronn, as modified, discloses the depth adjustment mechanism (200 including 140) further comprises a resilient ring member (250) about the adjustment screw (140) for frictionally engaging the depth adjustment wheel (240) to retain the depth adjustment wheel (240) in a desired rotational position with respect to the adjustment screw (140; Col 7, lines 41-56).  

Regarding Claim 11, Ronn, as modified, discloses at least one bracket (144) integral with the door (119, 130 via 140) for fixing the depth adjustment mechanism (200, 140) with respect to the door (119, 130; Col 8, lines 23-29 limits the relative movement and therefore fixes the relative positions at a certain point).  

Regarding Claim 12, Ronn, as modified, discloses the resilient ring member (250) disposed between the at least one bracket (144) and the depth adjustment wheel (240 as shown in Figure 2).  

Regarding Claim 13, Ronn, as modified, discloses the depth adjustment mechanism (200 including 140) further comprises a rigid ring member (limiting members 143, 144) operatively connected to the adjustment screw (140) to retain the adjustment screw (140) in the depth adjustment wheel (240) when the wheel (240 is rotated (see Col 8, lines 23-47).  

Regarding Claim 14, Ronn, as modified, discloses the adjustment screw (140) comprises a substantially circumferential notch (“grooves on link 140”; Col 8, lines 36-39) on the end of the shank portion to retain the rigid ring member (143, 144) in a fixed axial position with respect to the adjustment screw (140; Col 8, lines 36-39).  


Allowable Subject Matter
Claims 3, 4, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Ronn, as modified by Tachihara, discloses several features of the claimed invention (see rejection of Claim 1 above) including rotation of the depth adjustment wheel (240) in a first direction moves the adjustment screw (140) toward the housing (20), however, such rotation in Ronn would not allow the screw (140) to press against the door plate (210) to push the door outwardly away from the housing to increase the length of the nosepiece assembly. The screw structure of Ronn is not capable of pressing on the plate (210) until one of its limiting structures (143, 144) contact the finger/bracket (220, 230) structures at which point the door will not move to increase or decrease length of the nosepiece assembly. 
Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the tool of Ronn to achieve such a function without significant structural changes and the use of improper hindsight as motivation to do so. Therefore, the subject matter of Claim 3 is viewed as allowable. 

Regarding Claim 7, Ronn, as modified by Tachihara, discloses several features of the claimed invention (see rejection of Claim 1 above) including the shank portion (140) is axially movable within the threaded section of the depth adjustment wheel (240) but does not disclose  the head portion (143) is axially movable within the unthreaded section of the depth adjustment wheel (240).  Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the tool of Ronn to achieve such a function without significant structural changes and the use of improper hindsight as motivation to do so. Therefore, the subject matter of Claim 7 is viewed as allowable. 

Claims 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action. Note the features outlined in the 112 rejections above that are viewed as essential subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Liao (US PGPUB 2012/0305624) discloses another depth adjustment mechanism which utilizes an internally threaded wheel and threaded shaft for relative movement therebetween.
-Jang (US PGPUB 2010/0237125) discloses another depth adjustment mechanism which utilizes an adjustment wheel and threaded shaft disposed in the wheel and discloses several features of the claimed invention but at least fails to disclose the wheel when rotated causes relative axial movement of the shaft/screw. 
-Cheung (US PGPUB 2013/0119107), Osuga (US PGPUB 2009/0001119), Chang (US PGPUB 2008/0023516), and Yang (USP 5,564,614) discloses another depth adjustment mechanism which utilizes an internally threaded wheel and threaded shaft for relative movement therebetween.
-Brendel (US PGPUB 2008/0099525) discloses a depth adjustment mechanism (36; Figures 9-14) which comprises a knob (74) to rotate an internally threaded pinion to translate a threaded shaft.
-Robinson (USP 5,261,587) discloses a depth adjusting mechanism wherein a threaded screw is rotated to change the depth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/1/2022